Citation Nr: 1611452	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 2009, for the award of service connection for posttraumatic stress disorder (PTSD) with depressive features.  

2.  Entitlement to an effective date earlier than March 18, 2009, for the award of service connection for erectile dysfunction.

3.  Entitlement to an effective date earlier than April 7, 2009, for the award of a 10 percent disability rating for service-connected residuals of a jaw injury, to include temporomandibular joint dysfunction (jaw disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that additional evidence has been added to the Veteran's claims file since the RO last adjudicated the claims on appeal in an August 2011 Statement of the Case.  The Veteran has not waived agency of original jurisdiction review of this evidence.  However, upon review, the Board finds that the evidence added since that date does not have bearing on the effective date issues on appeal and, as such, no prejudice will occur to the Veteran.  Accordingly, the Board may proceed with adjudication.  


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied the Veteran's claims for entitlement to service connection for PTSD and depression and for entitlement to service connection for erectile dysfunction.  The Veteran appealed this decision with respect to erectile dysfunction, and the issue was finally denied by the Board in March 2006.

2.  The claim upon which the grant of entitlement to service connection for PTSD with depressive features was based was filed on March 18, 2009, and no document that can be construed as a claim for entitlement to service connection for this disability was received between the prior final denial and this date.
3.  A document which could be construed as an informal claim for erectile dysfunction was received by VA on February 23, 2007, but entitlement to service connection did not arise until the underlying condition of PTSD with depressive features was service-connected effective March 18, 2009. 

4.  The Veteran filed a claim for entitlement to an increased rating for a jaw disability on April 7, 2009; there was no prior claim pending at that time.

5.  For the one-year period prior to April 7, 2009, it is not factually ascertainable that the Veteran's jaw disability warranted a compensable disability rating.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than March 18, 2009, for the grant of entitlement to service connection for PTSD with depressive features have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.156(b), 3.400 (2015).

2.  The criteria for entitlement to an effective date earlier than March 18, 2009, for the grant of entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1(p), 3.155, 3.156(b), 3.310, 3.400 (2015).

3.  The criteria for entitlement to an effective date earlier than April 7, 2009, for the assignment of a 10 percent disability rating for a jaw disability are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.149, Diagnostic Code 9905 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  An April 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence are associated with the record.  It is also noteworthy that determinations regarding effective dates for awards are based on what was shown by the record at various points in time and the application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  In any case, there is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file, and the Veteran has not asserted otherwise.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).




Earlier Effective Dates - Service Connection

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).

Here, claims for entitlement to service connection for PTSD and depression and for entitlement to service connection for erectile dysfunction were denied in an October 2002 rating decision.  With respect to PTSD, the Veteran neither appealed the decision nor submitted any new and material evidence within one year following the decision; the denial therefore became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  With respect to erectile dysfunction, the Veteran appealed the issue to the Board, where it was denied in March 2006; the Veteran did not appeal the Board decision.  As such, the Board decision is final, and the Veteran cannot be entitled to an effective date prior to the date of that decision.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005); currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).  In a November 2009 rating decision, the RO granted service connection for PTSD with depressive features and erectile dysfunction (as secondary to PTSD with depressive features) and assigned effective dates of March 18, 2009, the date of receipt of what the RO determined to be the earliest claim to reopen the issue of entitlement to service connection for PTSD following the final October 2002 RO decision.  

Generally, when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the application to reopen.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(r) (effective date of reopened claim is date of receipt of claim or date entitlement arose, whichever is later); Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file that could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

With respect to the claim for entitlement to service connection for PTSD with depressive features, there is no document dated between the RO's final denial in October 2002 and the March 2009 claim that could be construed as a claim for entitlement to service connection for PTSD.  The arguments of the Veteran and his representative do not warrant a different result.  The Veteran essentially contends that he should be awarded service connection effective as of the date of his original claim, as he asserts that he has suffered from this condition since that time.

Although the Board is sympathetic to the Veteran's claims, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  Those laws and regulations provide specific guidance as to the documents on which effective dates may be based, and the fact that a disability or disabilities are of longstanding nature does not warrant a different result under these laws and regulations.  Again, the October 2002 rating decision was a final denial, after which an application to reopen was granted.  A prior date of the claim that was denied in the final denial cannot serve as the basis for the effective date of the grant of service connection for this disability under general effective date principles for the reasons stated above, and neither the Veteran nor his representative have cited any exception to these principles.  To the extent that the Veteran contends that the effective date should be based on the date entitlement arose, the regulations make clear that whether the grant of service connection was based on a claim or an application to reopen, the effective date is the date of the claim or the date entitlement arose, whichever is later, and the date entitlement arose therefore cannot warrant an earlier effective date.  38 C.F.R. § 3.400(b)(2)(ii), (r).

With respect to the Veteran's claim for entitlement to service connection for erectile dysfunction, the Board notes that there is a statement which could be construed as an informal claim for service connection which was received by VA on February 23, 2007, although it appears that the RO did not take any action until another claim was received on March 18, 2009.  There is no other document dated between the Board's final denial in March 2006 and the February 2007 statement that could be construed as a claim.  The Veteran again argues that he should be granted an earlier effective date as he has suffered from this condition since service.  

While the evidence does demonstrate that the Veteran has complained of and been treated for erectile dysfunction since service, the grant of service connection was based on a finding that the Veteran's erectile dysfunction is secondary to his service-connected disability of PTSD with depressive features.  There is no medical evidence to suggest that the condition is otherwise directly related to the Veteran's active duty service.  Again, a properly assigned effective date is the date of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 2.400(b)(2)(ii), (r).  Here, while the Veteran arguably filed a claim in February 2007, entitlement did not arise until service connection for PTSD with depressive features was awarded effective March 18, 2009.  The later of the two dates is the date entitlement arose and the date from which service connection has been granted.  Accordingly, March 18, 2009, is the proper effective date and an earlier effective date is not warranted for the award of entitlement to service connection for erectile dysfunction.  

For the foregoing reasons, the preponderance of the evidence is against the claims for earlier effective dates for the grants of service connection for PTSD with depressive features and erectile dysfunction.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Earlier Effective Date - Increased Rating

The Veteran also asserts that he is entitled to an effective date earlier than April 7, 2009, for the award of a 10 percent rating for his jaw disability.  Specifically, he contends that he should be awarded an increased rating back to the effective date of his award of service connection in September 2002.

The record reflects that on April 7, 2009, the RO received communication from the Veteran indicating that he wished to file a claim for an increased rating for his jaw disability.  

Generally, the effective date for an award of benefits based upon an increased evaluation for a service-connected disability will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arises if it is later than the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015).  

By way of procedural history, an October 2002 rating decision granted service-connection for a jaw disability and assigned a noncompensable disability rating effective September 1, 2002.  The Veteran appealed the assigned rating to the Board, which denied entitlement to a compensable initial disability rating in March 2006.  The Veteran did not appeal the Board decision; as such, it is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005); currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).
The Board finds that prior to the April 7, 2009, claim, the record does not reflect any previous pending formal or informal claim.  There was no VA examination or hospitalization report subsequent to the March 2006 rating decision, nor was there any communication that can be interpreted as a claim.  Accordingly, the Veteran's claim turns on whether there was a factually ascertainable increase in the Veteran's jaw disability within the year prior to his April 7, 2009, claim.  

The Veteran's jaw disability is currently rated under 38 C.F.R. § 4.149, Diagnostic Code 9905, which provides for disability ratings based on limited motion of temporomandibular articulation.  The Veteran's 10 percent disability rating was assigned effective April 7, 2009, based on an October 2009 VA examination which demonstrated limited inter-incisal movement between 31 and 40 millimeters. 

In consideration of the evidence of record, the Board finds that the Veteran is not entitled to an effective date earlier than April 7, 2009, for the assignment of a 10 percent rating.  In this respect, the Board finds that it is less likely as not that there was a factually ascertainable increase in the Veteran's jaw disability in the year prior to April 7, 2009.  There is no medical or lay evidence with respect to the severity of the Veteran's jaw disability dated at any point in the year prior to his claim.

In light of the above, the Board finds that the evidence is against finding a factually ascertainable increase in the Veteran's jaw disability in the year prior to the April 7, 2009, increased rating claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an effective date earlier than March 18, 2009, for the grant of entitlement to service connection for PTSD with depressive features is denied.

Entitlement to an effective date earlier than March 18, 2009, for the grant of entitlement to service connection for erectile dysfunction is denied.

Entitlement to an effective date earlier than April 7, 2009, for the award of a 10 percent disability rating, or a disability rating in excess thereof, for a jaw disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


